DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 14 July 2022, which was responsive to the 14 April 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant amends the title of the invention and traverses all claim rejections.
Claims 1-20 are pending. Claims 1, 8 and 15 are the independent claims.
Applicant’s arguments are unpersuasive and addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues with respect to claim 1 that certain claim features are not taught by the cited references. (Remarks, p. 9 par. 4). Applicant reasons that in Kelso, “the object refers to a specific operation” whereas in claim 1, Applicant argues, “the application object refers to the application that executes the test action.”  Applicant adds that in Kelso, the user has implicitly selected a user application to test without selecting based on matching the test action and application objects. (Remarks p. 10).
Examiner respectfully disagrees.
First, examiner respectfully disagrees that the objects of Kelso refer to specific operations. For example, figure 7 column 716 of Kelso describes objects such as a “Window” or “HTMLFrame” and boxes 814 of figure 8E show objects such as an “ACCOUNT NUMBER.” Windows, HTML Frames and account numbers are plainly not “specific operations.”
Second, examiner respectfully disagrees that the “application object” in claim 1 refers to the application that executes the test action. The claim does not refer to any “application that executes the test action.” Neither does the specification, though limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the examiner’s view, the objects of Kelso are “application objects” because Kelso explicitly refers to them as “objects of the application.” (Kelso at claim 7).  
Finally, as to “selecting based on matching the test action and application objects,” examiner respectfully submits that nothing about a user implicitly selecting an application to test is inconsistent with anything claimed. The claim only refers to selecting a target test action and selecting a target identifier from identification information of a plurality of application objects, not selecting an application to test.
Applicant’s arguments with respect to the remaining claims by virtue of their similarity with claim 1, dependence from claim 1 or dependence from a similar claim are unpersuasive for the same reasons.
Specification
In view of Applicant’s amendments to the title, the Previous Action’s objection to the title is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelso (US 2008/0222454) (art of record – hereinafter Kelso).

As to claim 1, Kelso discloses a test method, comprising: 
displaying a test interface comprising controls of a plurality of test actions (e.g., Kelso, par. [0033]: Fig. 8 presents the Graphical User Interface as it is used to test a user application; Fig. 8B and associated text, par. [0078]: actions available in [displayed in, see figure] Action dropdown 812 [each entry in the dropdown being a“control”]) in response to a test request for a target terminal, (e.g., Kelso, par. [0038]: portal 102 interfaces with the user application under test 110 [the machine or machines on which the application is located being the target terminal]; par. [0066]: the first step in establishing the test case hierarchy is to create a project 502. Referring to Fig. 8A, selecting “New Project” [a request] allows BU to create a meaningful name) and obtaining a control of a target test action selected by a user from the controls of the plurality of test actions; (e.g., Kelso, Fig. 8B and associated text, par. [0078]: the system filters actions that are available in the Action dropdown box 812. Next, an action is selected; par. [0075]: an action is selected 604 from those actions that were filtered)
matching operations of respective application objects on the target terminal with the control of the target test action, obtaining a plurality of candidate application objects successfully matched with the control of the target test action, and displaying identification information of the plurality of candidate application objects on the test interface; (e.g., Kelso, Fig. 8B and associated text, par. [0078]: once the action is selection the choices for column 814 are filtered. If the action 812 [control of the target test action] corresponds to [matches] a particular object type, column 814 presents the filtered object names [identification information] for selection; claim 7: objects of the application [i.e., the objects are part of the application and therefore on the target terminal because the application is there]) and 
obtaining a target identifier selected by the user from the identification information of the plurality of candidate application objects, (e.g., Kelso, Fig. 8B and associated text, par. [0078]: column 814 presents the filtered object names for selection) and controlling a target application object corresponding to the target identifier to perform the target test action for testing (e.g., Kelso, Fig. 6 and associated text, par. [0074]: Fig. 6 provides a diagram of the steps for creation of a task 512. First, a window is selected 602 followed by an action 604 and then an object 618 [i.e., the above selections create a task, and see figure 8B, the tasks comprise an action such as clicking on “Go” or “Logoff” objects]; par. [0092]: the task executes; par. [0035]: task execution of the text execution phase).

As to claim 2, Kelso discloses the method of claim 1 (see rejection of claim 1 above), Kelso further discloses:
further comprising: obtaining screen recording information of the target application object performing the target test action; (e.g., Kelso, par. [0045]: the report generator 210 captures actual test execution data for later review. In addition to pass/fail statistics, report generating layer captures actual user application screenshots during test execution) and 
generating a test report based on the screen recording information (see immediately above).

As to claim 8, it is an electronic device claim having substantially the same limitations as claim 1. Accordingly it is rejected for substantially the same reasons. Further limitations, disclosed by Kelso, include:
at least one processor; (see below) and 
a memory, communicatively coupled to the at least one processor (see below), 
wherein the memory is configured to store instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to implement a test method, (e.g., Kelso, par. [0019]: the invention can be utilized either on the computer hardware under test or else at a remote location. In this embodiment, the portal runs on a separate computer [running software on computer hardware would require a processor coupled to memory storing instructions executed by the processor]) the method comprising: (see rejection of claim 1 above).

As to claim 9, it is an electronic device claim having substantially the same limitations as claim 2. Accordingly it is rejected for substantially the same reasons.

As to claim 15, it is a medium claim having substantially the same limitations as claim 1. Accordingly it is rejected for substantially the same reasons. Further limitations, disclosed by Kelso, include:
a non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to perform a test method (e.g., Kelso, par. [0019]: the invention can be utilized either on the computer hardware under test or else at a remote location. In this embodiment, the portal runs on a separate computer [running software on computer hardware would require the medium]), the method comprising: (see rejection of claim 1).

As to claim 16, it is a medium claim having substantially the same limitations as claim 2. Accordingly it is rejected for substantially the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelso (US 2008/0222454) in further view of Negara et al. (US 2017/0337116) (art of record – hereinafter Negara) in view of Li et al. (US 2015/0269061) (art of record – hereinafter Li).

As to claim 3, Kelso discloses the method of claim 1 (see rejection of claim 1 above),
and further discloses matching operations of respective application objects on the target terminal with the control of the target test action and obtaining the plurality of candidate application objects successfully matched with the control of the target test action (see rejection of claim 1 above) but does not explicitly disclose wherein matching operations of respective application objects on the target terminal with the control of the target test action and obtaining the plurality of candidate application objects successfully matched with the control of the target test action comprises: querying a preset database to determine a test action corresponding to the control of the target test action; and matching the test action with an action of each application object, and determining an application object successfully matched as a candidate application object.  
However, in an analogous art, Negara discloses 
querying a preset database to determine a test action corresponding to the control of the target test action; (e.g., Negara, par. [0028]: test development device 102 can identify, a p_method corresponding to each user interaction. Identification can be made based on a list of p_methods [the list or wherever that list is stored being a database]. For example, a list of user interactions “(e.g., clicking, text input, etc.)” can be identified, such as along the lines of “identify the p_method associated with each of the user interactions Tap, Text, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matching operations of respective application objects on the target terminal with the control of the target test action and obtaining the plurality of candidate application objects successfully matched with the control of the target test action of Kelso to include querying a preset database to determine a test action corresponding to the control of the target test action as taught by Negara, as Negara would provide the advantage of a means of identifying the actual code implementing the control of the target test action. (See Negara, pars. [0028], [0024]).
  Further, in an analogous art, Li discloses:
wherein matching operations and obtaining the plurality of candidate application objects successfully matched comprises: 
matching the action with an action of each application object, and determining an application object successfully matched as a candidate application object (e.g., Li, par. [0069]: possible target classes are identified. For example, the possible target classes are the classes that implement the method called in the invoke expression [the methods of the target class being an action of an application object, the possible target classes representing successfully matched objects]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matching operations of respective application objects on the target terminal with the control of the target test action and obtaining the plurality of candidate application objects successfully matched with the control of the target test action and test action determination of Kelso/Negara to include matching the action with an action of each application object, and determining an application object successfully matched as a candidate application object as taught by Li, as Li would provide the advantage of a means of identifying objects implementing the determined action . (See Li, par. [0069]).

As to claim 4, the limitations of this claim are substantially the same as those of claim 3 and the claim is rejected for substantially the same reasons.

As to claim 10, it is an electronic device claim having substantially the same limitations as claim 3. Accordingly it is rejected for substantially the same reasons.

As to claim 11, it is an electronic device claim having substantially the same limitations as claim 4. Accordingly it is rejected for substantially the same reasons.

As to claim 17, it is a medium claim having substantially the same limitations as claim 3. Accordingly it is rejected for substantially the same reasons.

As to claim 18, it is a medium claim having substantially the same limitations as claim 4. Accordingly it is rejected for substantially the same reasons.

Claims 5, 6, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelso (US 2008/0222454) in further view of Ahmed et al. (US 2013/0198568) (art of record – hereinafter Ahmed).

As to claim 5, Kelso discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein controlling the target application object corresponding to the target identifier to perform the target test action for testing comprises: generating a test instruction corresponding to the target test action and the target application object; and sending the test instruction to the target terminal, such that the target terminal controls the target application object to perform the target test action.  
However, in an analogous art, Ahmed discloses 
wherein controlling the target application object corresponding to the target identifier to perform the target test action for testing (e.g., Ahmed, par. [0105]: test case data 700 included in a particular test case file 150; Fig. 7 and associated text, par. [0107]: test case data 700 may include test case instructions 708. Test case step instructions 708 may comprise action keyword 158, object 184 or any other information. Record 710b includes test case step instruction 708 of action keyword 184 of “CLICK”. Action keyword 158 of “CLICK” is associated with object 184 of “Maps.” [target identifier]; par [0065]: the test case step of test case file 150 is executed on or by application under test 180) comprises: 
generating a test instruction corresponding to the target test action and the target application object; (e.g., Ahmed, par [0065]: automation tools may implement the particular test case step. Automation tools provider 142 may communicate message 174 [necessarily generated] to application under test [the computer on which the application runs being the target terminal]. Message 174 may comprise an instruction or action in relation to application under test 180. In response to message 174, the test case step of test case file 150 is executed on or by application under test 180) and 
sending the test instruction to the target terminal, such that the target terminal controls the target application object to perform the target test action  (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling of Kelso to include generating a test instruction corresponding to the target test action and target application object and sending the test instruction to the target terminal, such that the target terminal controls the target application object to perform the target test action, as taught by Ahmed, as Ahmed would provide the advantage of a means to cause the target terminal to execute the test actions, as suggested by Kelso. (See Ahmed, par. [0065], Kelso, par. [0088]).

As to claim 6, the limitations of this claim are substantially the same as those of claim 5 and the claim is rejected for substantially the same reasons.

As to claim 12, it is an electronic device claim having substantially the same limitations as claim 5. Accordingly it is rejected for substantially the same reasons.

As to claim 13, it is an electronic device claim having substantially the same limitations as claim 6. Accordingly it is rejected for substantially the same reasons.

As to claim 19, it is a medium claim having substantially the same limitations as claim 5. Accordingly it is rejected for substantially the same reasons.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelso (US 2008/0222454) in view of Ahmed (US 2013/0198568) in further view of Lee et al. (US 2012/0198351) (art of record – hereinafter Lee).

As to claim 7, Kelso/Ahmed discloses the method of claim 5 (see rejection of claim 5 above), and further discloses sending the test instruction to the target terminal (see rejection of claim 5 above) but does not explicitly disclose before sending the test instruction to the target terminal, further comprising: obtaining a current running interface of the target application object; and determining that the current running interface does not belong to a preset running interface.
However, in analogous art, Lee discloses before sending the test instruction (e.g., Lee, par. [0078]: at 730, the automatic testing application transmits an event [sends the test instruction] to the visualization component of the web application [so 720 occurs before sending the instruction]) further comprising: 
obtaining a current running interface of the target application object; (e.g., Lee, Fig. 7 and associated text, par. [0075]: at 720, testing application verifies a state of a visualization component. In an embodiment, the automatic testing application verifies the state of the visualization component by receiving the state of the visualization component and comparing the received state with an expected state. If this received state matches the expected state, this indicates the visualization component is displayed correctly within the graphical user interface [i.e., the state indicates the current running interface]; par. [0018]: testing application can transmit an event that simulates a user “clicking” on one of the bars [target application object] of the bar graph displayed by the visualization component) and 
determining that the current running interface does not belong to a preset running interface (e.g., Lee, Fig. 7 and associated text, par. [0075]: at 720, testing application verifies a state of a visualization component [interface]. In an embodiment, the automatic testing application verifies the state of the visualization component by receiving the state of the visualization component and comparing the received state with an expected state. If the received state does not match the expected state, this indicates that the visualization component is displayed incorrectly within the graphical user interface [the preset running interface being an interface displaying a visualization component incorrectly]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sending a test instruction to a target terminal of Kelso/Ahmed to include by obtaining a current running interface of the target application object and determining that the current running interface does not belong to a preset interface before sending the test instruction, as taught by Lee, as Lee would provide the advantage of a means of avoiding misleading results. (See Lee at par. [0038]).

As to claim 14, it is an electronic device claim having substantially the same limitations as claim 7. Accordingly it is rejected for substantially the same reasons.

As to claim 20, it is a medium claim having substantially the same limitations as claim 7. Accordingly it is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196